Order filed July 26, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00538-CV
                                    ____________

                 CHRISTOPHER TOOD WHITEHEAD, Appellant

                                            V.

                     CLIFFORD WAYNE SWALLOW, Appellee


                        On Appeal from the 25th District Court
                              Colorado County, Texas
                            Trial Court Cause No. 22,972


                                       ORDER

       This is an appeal from a judgment signed February 22, 2012. The clerk’s record
was filed June 26, 2012. Our review has determined that a relevant item has been
omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The record does not
contain appellant’s notice of appeal filed in this court on March 23, 2012. See Tex. R.
App. P. 34.5(a)(7) (requiring notice of appeal to be included in clerk’s record); Tex. R.
App. P. 25.1 (notice of appeal filed with appellate court is deemed to have been filed the
same day with the trial court clerk). A copy of the notice of appeal is attached hereto.
      The Colorado County District Clerk is directed to file a supplemental clerk’s
record on or before August 17, 2012, containing appellant’s notice of appeal filed on
March 23, 2012.



                                   PER CURIAM




                                         2